Ames, J.
If the female plaintiff, when she stopped the defendants’ omnibus, and undertook to take a place in it as a passenger, saw, or had an opportunity to see, that there was absolutely no room for her, and no place in which she could even stand with reasonable security, it might well be said to be “ a want of due care to enter and attempt to ride in that way.” This was the ruling requested by the defendants, and given by the court. A person who clings upon a crowded stage-coach, or street car, and voluntarily takes a position in which his hold is necessarily precarious and uncertain, has no right to complain of any accident that is the direct result of the danger to which he has seen fit to expose himself. But the defendants, on the other hand, by the act of stopping the carriage at her signal, and opening the door for her to enter, must be considered, not merr’y as giving her an opportunity to judge whether it would be safe and convenient for her to take passage, but as inviting her to do so, and assuring her that her passage should be a safe one, at least so far as depended upon the exercise of reasonable and ordinary care, diligence and skill on their part, in driving and managing their horses. The fact that the omnibus was already *395crowded and overloaded can in no case be permitted to lower the standard of diligence and care required of them for the comfort and safety of the passengers. On the contrary, if, when the omnibus is already in that condition, they assume the responsibility of admitting an additional passenger, their contract with him, or rather their obligation to him, is, that they will furnish such increased and more watchful and solicitous care, skill and attention as the crowded condition of the vehicle requires. What constitutes ordinary and reasonable care of course varies with the circumstances of each case. It must be such as is required by the exigency of the case, and such as is necessary to guard against all dangers which can fairly be said to be probable, or such as reasonable men ought to anticipate. If a carnage heavily loaded requires more skill and care in its management than one in a different condition, the standard of the skill and care which they were bound to furnish would be higher in the same proportion.
She, on her part, if she saw and knew the condition of things when she got into the omnibus, must be understood to have voluntarily assumed the entire risk of all inconveniences and dangers resulting directly from its crowded and overloaded condition, and from the necessity of performing her journey in a standing posture. But she had a right to hold the defendants responsible for all injuries produced by, or resulting directly from, their own carelessness and unskilfulness. It is impossible to say, on examination of the report, that there is no evidence of any such carelessness and unskilfulness. On the contrary there is evidence upon which the jury may have found that, at the moment of her getting into the carriage, it was started with a sudden and violent jerk before she had time to balance herself or do anything whatever for her own security, and they may have thought this abrupt start, under the circumstances, was owing to carelessness or mismanagement.
The instructions given to the jury pointed out with entire distinctness the question which they were to consider, were carefully guarded and appropriate to the case, and there was no error on the part of the court that renders it necessary to disturb the verdict. Exceptions overruled.